Citation Nr: 1548077	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for residuals of prostate cancer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the December 2013 statement of the case and January 2014 certification of the record to the Board, additional evidence was associated with the Veteran's paperless records in the Virtual VA system.  These records, associated with the claims file in January 2015 and containing reports of treatment for residuals of prostate cancer through December 2014, are relevant to the Veteran's claim for increase.  The record does not indicate that the Veteran waived consideration of this evidence by the AOJ.  Hence, the appeal must be remanded for the issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a supplemental statement of the case as to the issue of entitlement to an increased evaluation for residuals of prostate cancer that considers all additional relevant evidence (including the additional VA treatment records, and any additional relevant evidence received since the December 2013 statement of the case). After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




